DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 16 (Amended):
	A mobile terminal, comprising a housing, a main board fixed to the housing and a battery electrically connected to the main board; wherein the mobile terminal is further provided with the antenna module according to 

Allowable Subject Matter
Claims 1, 3-10 and 16-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 3-10 and 16-20, a combination of limitations that “an antenna module, comprising a one-piece dielectric block, a radiation patch and an encapsulating layer; wherein the dielectric block is a polyhedron and have a plurality of surfaces, ... the radiation patch is provided with a feed point and a ground point; the encapsulating layer is attached to each of the plurality of surfaces of the dielectric block and covers the radiation patch, and the feed point and the ground point are exposed from the encapsulating layer.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAMIDELE A JEGEDE/Examiner, Art Unit 2845          

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845